DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 14, there is lack of antecedent basis for “the … sleeve”.  
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomas (US 2006/0083668) alone or in view of “Series MMV Thermostatic Mixing Valves”. Regarding claim 1, Thomas discloses a dispenser comprising a housing (11), a cavity (15) at least partially within the housing; two sources (two of 39a, 39b, 39c); a zone (for example a zone of 18 or 80) operatively connected to the housing, and a thermal valve assembly (41) operatively connected to one of the sources, the thermal assembly comprising a thermal actuator (56) having a thermal shaft (53). Thomas discloses in [0026] “The thermal motor 56 may be any suitable thermal sensitive member that expands or changes in length as its temperature changes. One suitable example is Model No. MMV by Watts Regulator Company…”, but does not expressly state that extension of the shaft is linearly related to temperature.  Likewise, applicant states at page 8, lines 23-25 of the instant specification that the actuator of the instant application may be purchased from Watts Regulator Company.  Even supposing there is some difference between the actuator that applicant intends to be purchased from Watts .  
Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomas (US 2006/0083668) alone or in view of Series MMV Thermostatic Mixing Valves as set forth above, in (futher) view of Vernet (US 2,115,501).  While, as set forth above, all these claims are considered obvious over Thomas taken alone, Vernet is here cited particularly for his Fig. 5 which show that it is long known in the art to provide a phase change thermal actuator with continuous linear response over a particular range.   
Response to Arguments
Applicant and the prior art both use known thermal actuators purchased from Watts Regulator Company.  Even if these are different actuators purchased from the same company, which isn’t at all clear, it would have been obvious to one of ordinary skill in art to have substituted one commercially available actuator for another, especially considering that they are from the same company.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774